

114 S244 IS: To require an independent comprehensive review of the process by which the Department of Veterans Affairs assesses cognitive impairments that result from traumatic brain injury for purposes of awarding disability compensation, and for other purposes.
U.S. Senate
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 244IN THE SENATE OF THE UNITED STATESJanuary 22, 2015Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require an independent comprehensive review of the process by which the Department of Veterans
			 Affairs assesses cognitive impairments that result from traumatic brain
			 injury for purposes of awarding disability compensation, and for other
			 purposes.1.Independent review of process by which Department of Veterans Affairs assesses cognitive
			 impairments that result from traumatic brain
 injury for purposes of awarding disability compensation(a)Agreement(1)In generalThe Secretary of Veterans Affairs shall seek to enter into an agreement with the Institute of Medicine of the National Academies to perform the services covered by this section.(2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than the latest date by which the Secretary considers reasonable for the Institute of Medicine to begin performing the services covered by this section and complete them before the date described subsection (c)(1).(b)Comprehensive review(1)In generalUnder an agreement between the Secretary and the Institute of Medicine under this section, the Institute of Medicine shall conduct a comprehensive review of examinations provided by the Department of Veterans Affairs to individuals who submit claims to the Secretary for compensation under chapter 11 of title 38, United States Code, for traumatic brain injury to assess the cognitive impairments of such individuals.(2)ElementsThe comprehensive review carried out pursuant to paragraph (1) shall include the following:(A)A determination of the adequacy of the tools and protocols used by the Department to provide examinations described in paragraph (1).(B)A determination of which credentials are necessary for health care specialists and providers to perform such portions of such examinations that relate to assessment of cognitive functions, such as a neuropsychological evaluation.(3)Group of experienced health care providersIn carrying out the comprehensive review pursuant to paragraph (1), the Institute of Medicine shall convene a group of experts in clinical neuropsychology and other related disciplines.(c)Report(1)In generalNot later than 540 days after the date on which the Secretary enters into an agreement under subsection (a)(1), the Secretary shall submit to Congress a report on the comprehensive review conducted under this section.(2)ElementsThe report submitted under paragraph (1) shall include the following:(A)The findings of the Institute of Medicine with respect to the comprehensive review conducted under this section.(B)Such recommendations for legislative or administrative action as the Institute of Medicine may have for the improvement of the adjudication of claims described in subsection (b)(1).(d)Alternate contract organization(1)In generalIf the Secretary is unable within the period prescribed in subsection (a)(2) to enter into an agreement described in subsection (a)(1) with the Institute of Medicine on terms acceptable to the Secretary, the Secretary shall seek to enter into such an agreement with another appropriate organization that—(A)is not part of the Government;(B)operates as a not-for-profit entity; and(C)has expertise and objectivity comparable to that of the Institute of Medicine.(2)TreatmentIf the Secretary enters into an agreement with another organization as described in paragraph (1), any reference in this section to the Institute of Medicine shall be treated as a reference to the other organization.